Exhibit 10.11
AMENDMENT TO THE
UNITED COMMUNITY FINANCIAL CORPORATION
EMPLOYEE STOCK OWNERSHIP PLAN
FOR THE
PENSION PROTECTION ACT. OF 2006
AND OTHER GUIDANCE
     WHEREAS, UNITED COMMUNITY FINANCIAL CORP. (the “Sponsor”) has adopted the
UNITED COMMUNITY FINANCIAL CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN (the
“Plan”); and
     WHEREAS, the Plan provides that it may be amended from time to time; and
     WHEREAS, the Pension Protection Act of 2006 (the “PPA”); final regulations
under Section 415 of the Internal Revenue Code of 1986, as amended (“Code”); and
other guidance affect the Plan; and
     WHEREAS, the following amendments to the Plan are intended to constitute
good faith compliance with the requirements of the PPA, final regulations under
Section 415 of the Code and other guidance, and shall be construed in accordance
with the PPA and guidance issued thereunder;
     NOW, THEREFORE, the Plan is amended as follows:
PREAMBLE
     The Sponsor adopts this Amendment to the Plan to reflect changes to the
Plan as a result of the PPA, final regulations under Section 415 of the Code and
other guidance. This Amendment is effective as set forth below and supersedes
the provisions of the Plan to the extent those provisions are inconsistent with
the provisions of this Amendment.
AMENDMENTS
     1. The following shall be added to Section 2.04 effective for Limitation
Years beginning on or after July 1, 2007:
     Except as provided below, the following amounts otherwise meeting the
definition of Section 415 Compensation may only be treated as Section 415
Compensation if such amounts are paid by the later of 21/2 months after
“severance from employment” (within the meaning of Treasury
Regulation 1.415(a)-l(f)(5)) from the Employer or the end of the Limitation Year
that includes the date of severance from employment from the Employer:

  (i)   regular payments received by the Participant after severance of
employment if (A) the payments are regular compensation for

10.11-1



--------------------------------------------------------------------------------



 



      services during the Participant’s regular working hours, or compensation
for services outside the Participant’s regular working hours (such as overtime
or shift differential), commissions, bonuses or other similar payments; and
(B) the payments would have been paid to the Participant prior to severance from
employment if the Participant had continued in employment with the Employer.

  (ii)   payment for unused accrued bona fide sick, vacation or other leave
received after severance from employment, but only if the Participant would have
been able to use the leave if employment continued and such amounts would have
been included in the definition of compensation if the amounts were paid prior
the Participant’s severance from employment.

     Notwithstanding the foregoing, Section 415 Compensation shall include,
regardless of whether paid within the time period specified above, payments to
an individual who does not currently perform services for the Employer by reason
of Qualified Military Service to the extent the payments do not exceed the
amounts the individual would have received if the individual had continued to
perform services for the Employer rather than entering into Qualified Military
Service.
     Notwithstanding the foregoing, Section 415 Compensation shall not include
the following amounts: (A) amounts paid to a Participant who is permanently and
totally disabled (as defined in Code Section 22(e)(3)); (B) amounts that are
treated as severance pay or parachute payments (within the meaning of
Section 280G(b)(2)) if paid after severance from employment; or (C) payments
under a nonqualified unfunded deferred compensation plan which are paid after
severance from employment.
     For Limitation Years beginning on or after July 1, 2007, Section 415
Compensation shall be subject to the dollar limitation set forth in Code
Section 401 (a)(17)(A), as adjusted by401 (a)(17)(B).
     If a Plan is terminated effective as of a date other than the last day of
the Plan’s Limitation Year, the Plan is treated for purposes of this section as
if the Plan was amended to change its Limitation Year. As a result of this
deemed amendment, the Code Section 415(c)(l)(A) dollar limit must be prorated
under the short Limitation Year rules.
     The Plan shall incorporate by reference the provisions of Section 415 of
the Code and final regulations thereunder to the extent not set forth above.
     If excess Annual Additions are the result of Annual Additions to more than
one plan of an Employer or Affiliate, the excess Annual Additions shall be first
taken from this Plan. Notwithstanding Section 3.01, excess Annual Additions
shall be corrected in the manner permitted by the Internal Revenue Service in
accordance with its Employee

10.11-2



--------------------------------------------------------------------------------



 



Plans Compliance Resolution System, as set forth in Rev. Proc. 2006-27, or other
successor guidance.
     2. The following shall be added to the end of the second paragraph of
Section 12.04 of the Plan effective for distribution notices for Plan Years
commencing on or after January 1, 2008:
A Participant who is eligible for a distribution from the Plan prior to his
Normal Retirement Age shall be informed of his right to defer a distribution
from the Plan and the consequences of the failure to do so. The period for
providing the notice described in this paragraph or a notice explaining a
Participant’s right to make a rollover as further set forth in Section 12.05
shall be extended from not more than 90 days to not more than 180 days.
     3. The vesting schedule set forth in Section 11.01 of the Plan is deleted
in its entirety and the following shall be substituted therefor and applicable
to any Participant who is credited with one Hour of Service for any Plan Year
commencing on or after January 1, 2013, or the date the current loan is paid
off, if earlier:

              NONFORFEITABLE YEARS OF SERVICE   PERCENTAGE
Less than 3
    0 %
3 or more
    100 %

     4. The following shall be added to Section 12.05 of the Plan effective for
distributions from the Plan commencing on or after January
1, 2007, or as otherwise provided below:
          a. the following shall be added to the end of Section 12.05(b)(ii) of
the Plan, “eligible retirement plan”:
Effective on and after January 1, 2008, an eligible retirement plan shall also
mean a Roth IRA, provided the distributee could have otherwise rolled over a
traditional IRA to the Roth IRA during such taxable year. Effective on and after
January 1, 2007, with regard to a rollover from a non-spouse Beneficiary who is
a “designated beneficiary” (as defined by Treasury Regulation 1.401(a)(9)-4), an
eligible retirement plan shall mean an inherited individual retirement account
or annuity.
          b. The following shall be added to the end of Section 12.05(b)(iii) of
the Plan:

10.11-3



--------------------------------------------------------------------------------



 



A non-spouse Beneficiary who is a “designated beneficiary” (as defined by
Treasury Regulation 1.401(a)(9)-4) is a distributee with regard to the interest
of such person.
     5. The second paragraph of Section 15.01 shall be deleted in its entirety
and the following shall be substituted therefor:
     No amendment may reduce a Participant’s nonforfeitable percentage in his
Account determined as of the date the amendment is effective or executed,
whichever is later. Effective for amendments to the Plan prior to August 9,
2006, if an amendment changes the vesting schedule set forth in Section 10.01,
and such amendment reduces the nonforfeitable interest of a Participant for any
Year of Service to be earned by the Participant, each Participant having not
less than three Years of Service may elect, during the period beginning when the
amendment is adopted and ending no earlier than the latest of (a) 60 days after
the amendment’s adoption; (b) 60 days after the amendment’s effective date; or
(c) 60 days after the Participant is issued a written notice of the amendment,
to have the vested amount of his Account computed without regard to such
amendment.
     6. The following shall be added to the end of the definition of
“Compensation” set forth in Section 23 of the Plan:
With respect to Compensation paid in Plan Years beginning on or after July 1,
2007, Compensation shall not include amounts otherwise includable in the
definition of Compensation which are not paid to the Participant by the later of
21/2 months after “severance from employment” (within the meaning of Treasury
Regulation 1.415(a)-l(f)(5)) from the Employer or the end of the Limitation Year
that includes the date of severance from employment from the Employer.
Notwithstanding the foregoing, Compensation shall in no event include severance
payments paid after a Participant’s severance from employment.
     7. The following shall be added to the end of the definition of “Annual
Additions” set forth in Section 23 of the Plan:
     Effective for Limitation Years commencing on and after July 1, 2007,
restorative payments that are used to restore losses to the Plan resulting from
actions by a fiduciary for which there is a reasonable risk of liability for
breach of fiduciary duty under Title I of ERISA or under other applicable
federal or state law, where Plan Participants who are similarly situated are
treated similarly with respect to the payments, are not treated as Annual
Additions.

10.11-4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this amendment shall be effective as of the dates set forth
above.

            UNITED COMMUNITY FINANCIAL CORP.
      By:   /s/ James Reske       Name (Print): James Reske   
Title:  SVP/CFO/Treasurer      Date: 11/21/08 

10.11-5